Case 2:16-cv-13200-SFC-MKM ECF No. 48 filed 05/07/19                   PageID.937      Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CROWN INDUSTRIAL SERVICES, INC.,
a Michigan corporation

Plaintiff,
v                                                     Case No. 16-cv-13200
                                                      Hon. John Sean F. Cox
                                                      Magistrate Judge Mona K. Majzoub

MIDBROOK, LLC, a Michigan limited liability company, and
MILTON LUTZ,

            Defendants.
________________________________________/

 James A. Fink (P40386)                            Philip J. Curtis (P12412)
 Andrew F. Fink III (P74182)                       Brad Andrew Brelinski (P68587)
 Fink & Fink, PLLC                                 Curtis, Curtis & Brelinski, P.C.
 320 N. Main St., Ste. 300                         PO Box 766
 Ann Arbor, MI 48104                               Jackson, MI 49204
 (734) 994-1077                                    (517) 787-9481

 Bradley L. Smith (P48138)                         Angela L. Jackson (P53930)
 Endurance Law Group PLC                           Hooper Hathaway, P.C.
 180 W. Michigan Ave., Ste. 801                    126 S. Main St.
 Jackson, MI 49201                                 Ann Arbor, MI 48104
 (517) 879-0253                                    (734) 662-4426

 Attorneys for Plaintiff                Attorneys for Defendants
________________________________________/


                           STIPULATED ORDER OF DISMISSAL

The parties have stipulated to entry of this order of dismissal, and the court has considered the
matter.

IT IS ORDERED that this action is dismissed in its entirety with prejudice and without costs.
Case 2:16-cv-13200-SFC-MKM ECF No. 48 filed 05/07/19                 PageID.938   Page 2 of 2



This order disposes of the last pending claim and closes the case.

Dated: May 7, 2019                           s/Sean F. Cox
                                             Sean F. Cox
                                             U. S. District Judge




Approved as to form; notice of entry waived:
Dated: May 7, 2019                     /s/ Andrew F. Fink III (w/consent)
                                       Andrew F. Fink III (P74182)
                                       Attorney for Plaintiff
                                       Fink & Fink, PLLC
                                       320 N. Main St., Ste. 300
                                       Ann Arbor, MI 48104
                                       (734) 994-1077



Dated: May 7, 2019                      /s/ Angela L. Jackson
                                        Angela L. Jackson (P53930)
                                        Attorney for Defendants
                                        Hooper Hathaway, P.C.
                                        126 S. Main St.
                                        Ann Arbor, MI 48104
                                        (734) 662-4426
